On petition for a writ of certiorari it is made to appear that a judgment was entered in the Civil Court of Record of Duval County, Florida, against the plaintiff Atlantic Coast Line Railroad Company and in favor of the defendant Mary Fekany, Administratrix of the Estate of Tofex Fekany. On appeal therefrom the Circuit Court of Duval County, Florida, reversed the said judgment and awarded a new trial. It is here *Page 546 
contended that in the entry of the order of reversal by the Circuit Court of Duval County there has been a departure from the essential requirements of the law. The transcript has been studied, the briefs read and cases cited examined and we have concluded that the said petition should be and the same is hereby denied.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.